Smith, J.
This was an indictment for riot. The indictment charges that on, &c., at, &c., Conwell and five others did unlawfully, riotously, &c., assemble together to disturb the peace, and did make a great noise, riot, &c., and did riotously, &c., strike, beat, &c., one Smith, in the peace of the state, &c. The defendants pleaded not guilty. Conwell, and two of the other defendants were found guilty and fined, and three of the defendants were acquitted.
The record does not contain the evidence, but á bill of exceptions states that the defendants requested the Court to charge the jury that “ if Conwell owned a part of the reversion or remainder of the land in dispute, and there was a suit pending between himself and Hedrick involv*388ing a question of waste or improvements, Conwell was authorized to go upon the premises in a peaceable manner, vi;ith his witnesses, for the purpose of examining the same,” and that “ there was evidence in the case authorizing said charge;” but the Court refused to give it.
G. Holland and J. D. Howland, for the plaintiffs.
D. D. Jones and J. Ryman, for the state.
Not having the evidence before us, we cannot estimate what effect this instruction would have had upon the result of the trial, but we can see no objection to it as an abstract principle of law, and, from all that appears, we think it should have been given.
Per Curiam.
The judgment is reversed. Cause remanded, &c.